Citation Nr: 0004454	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  96-23 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a cervical neck pain for the period from June 30, 1993 until 
November 20, 1998.

2.  Entitlement to an evaluation in excess of 30 percent for 
cervical neck pain for the period on and after November 20, 
1998.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  In an October 1995 rating decision, the RO 
denied the veteran's claim for service connection for PTSD.  
In a December 1997 rating decision, the RO granted service 
connection for cervical neck pain and assigned a 10 percent 
evaluation.

The RO granted service connection for cervical neck pain as 
secondary to a service-connected left shoulder disorder in a 
March 1998 rating decision  A September 1998 statement from 
the veteran's representative was accepted as a Notice of 
Disagreement with the assigned 10 percent rating.  In a June 
1999 rating decision, the RO increased the evaluation for the 
veteran's cervical neck pain to 30 percent, effective 
November 20, 1998.  As the 30 percent evaluation was not 
effectuated as of June 30, 1993, the effective date of the 
initial 10 percent grant, both the 10 percent evaluation in 
effect from June 30, 1993 until November 20, 1998 and the 30 
percent evaluation in effect as of November 20, 1998 are at 
issue in this case.  See also AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The veteran also completed an appeal of the RO's February 
1996 denial of entitlement to a total disability rating based 
upon individual unemployability due to service-connected 
disabilities.  However, this benefit was granted in a 
December 1997 rating decision, effective from June 30, 1993.  
The claim for higher schedular rating for the veteran's neck 
disability nevertheless remains under appeal.
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  During the period from June 30, 1993 until January 10, 
1997, the veteran's neck disability was moderate in degree, 
with pain following cervical spine surgery.

3.  For the entire period on and after January 10, 1997, the 
veteran's neck disability has been manifested by severe 
limitation of motion, with tenderness and severe pain; 
however, there is no indication of unfavorable ankylosis of 
the cervical spine or severe intervertebral disc syndrome 
during this period.

4.  The veteran did not engage in combat with the enemy; his 
testimony related to claimed stressors from assignments in 
Laos is inherently incredible.  

5.  The veteran's currently diagnosed PTSD is not supported 
by evidence of a verified stressor during service.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for cervical 
neck pain for the period from June 30, 1993 until January 10, 
1997 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5290 (1999). 

2.  The criteria for a 30 percent evaluation for cervical 
neck pain for the period from January 10, 1997 until November 
20, 1998 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5290 (1999). 

3.  The criteria for an evaluation in excess of 30 percent 
for cervical neck pain for the period on and after November 
20, 1998 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5290 (1999). 

4.  The claim of entitlement to service connection for PTSD 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cervical neck pain

As a preliminary matter, the Board finds that the veteran's 
claims for higher evaluations for cervical neck pain are 
plausible and capable of substantiation and are therefore 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  An appeal from an award of service connection 
the initial rating is well grounded as long as the rating 
schedule provides for a higher rating.  Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995).  The Board is also satisfied that 
all relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the VA's duty to assist him in developing the 
facts pertinent to his claims under 38 U.S.C.A. § 5107(a) 
(West 1991).  

In October and November 1993, the veteran was hospitalized at 
a VA facility for cord compression from C3 to C6.  The 
hospital report indicates that he had undergone two previous 
anterior cervical fusion procedures and a laminectomy at C3-
C6.  At admission, he complained of neck pain.  A magnetic 
resonance imaging study (MRI) revealed moderate cord 
impingement from C3 to C6.  During this hospitalization, the 
veteran underwent C4, C5, and C6 corpectomies, fibular strut 
grafting, Orian planting, halo crown placement, and placement 
of a halo vest.  Following surgery, the veteran was slowly 
mobilized, and cervical stability in the halo was ascertained 
with cervical x-rays.

On January 10, 1997, the veteran underwent a VA orthopedic 
examination.  In the report of this examination, the examiner 
noted that the veteran had left shoulder pain radiating up 
into the neck.  Although the physical examination did not 
address the symptoms of the veteran's neck disorder, the 
examiner rendered the opinion that the veteran's neck pain 
was not caused by the shoulder problems but was exacerbated 
by them, as the trapezius muscle in particular could get achy 
and go into spasms.  

On the same date, the veteran also underwent a VA neck 
examination.  He complained of severe neck and back pain, as 
well as severe occipital headaches.  Upon examination, the 
musculature of the neck was tender in the occipital and lower 
cervical regions.  There was mild tenderness to paracervical 
muscle palpation.  Range of motion was limited, with the 
veteran only able to get within four inches of touching his 
chin against his chest, and extension was limited to 
approximately five degrees.  A review of previous x-rays 
revealed anterior cervical fusion with plating from C3-C7, a 
laminectomy from C4-C6, and angulation of C7 on T1 of 
approximately 15 degrees.  The examiner noted that the 
veteran's initial neck injury became most symptomatic in 1990 
and that his shoulder injury and deformity may have 
predisposed his neck to some mild instability and 
musculoskeletal stress that played only a minor role in his 
current neck problems.  Rather, the majority of his cervical 
problems resulted from a herniated disc.

X-rays of the cervical spine, dated in January 1997, revealed 
stable fusion with anterior fixation and grafting.  A broken 
lag screw was noted, as was an absence of posterior elements.  
The neural foramina were well-preserved bilaterally.  
Anterior kyphosis at about C3, unchanged from a prior 
examination, was noted.  

Subsequently, in January 1997, the veteran underwent a VA 
general medical examination.  His neck was supple, without 
lymphadenopathy, but no further testing of the neck was 
performed upon examination.  The pertinent diagnosis was 
chronic neck pain, to be evaluated by neurosurgery.

In October 1997, the veteran underwent a physical examination 
at the Pain Management Clinic at the University of Iowa.  
During this examination, he complained of constant, ache-type 
feeling in the neck and shoulder.  The examination revealed 
unspecified decreased range of motion of the neck that was 
noted to have followed his fusion surgeries.  The pertinent 
assessment was chronic neck pain with radicular 
symptomatology, status post multiple operations to the 
cervical spine.  

In an April 1998 statement, Burdett R. Porter, M.D., of the 
University of Iowa noted that the veteran's neck pain was 
rated from 8/10 to 10/10 in severity and was treated with a 
morphine medication and gabapentin.  Dr. Porter indicated 
that the veteran's "pain" was excruciating, and the 
combination of pain and narcotics had prevented him from 
being able to work.  

Subsequently, in October 1998, the veteran was again treated 
at a University of Iowa medical facility.  The treating 
neurosurgeon noted that the veteran had had no significant 
change in his symptoms since his last treatment, except for 
more neck pain and more severe headaches.  The examiner also 
noted tingling dysthesias in the arms and migratory "burning 
sensations" in the right forearm, the right upper arm, and 
the left hand.  Upon examination, there was some hypesthesia 
in the left C5, C6, and C7 dermatomes.  Also, there was 
hypalgesia in the right C6 dermatome and the left C7 and C8 
dermatomes.  There was a marked decrease in range of motion 
of the neck in flexion, extension, axial rotation, and 
lateral bending.  The examining neurosurgeon did not provide 
specific findings for loss of motion in degrees but noted 
that that "this decrease is at least 75% as compared to 
normal."  The examiner also noted that the veteran could not 
work due to his pain.

During his November 1999 VA Travel Board hearing before the 
undersigned member of the Board, the veteran testified that 
he had continued neck pain and he indicated that he was 
currently taking morphine for his pain.  He testified that he 
had to wear a neck collar when riding in a car for more than 
a half hour.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  But see generally Fenderson v. West. 12 
Vet. App 119 (1999) (concerning the application of "staged" 
ratings in certain cases in which a claim for a higher 
evaluation stems from an initial grant for service connection 
for the disability at issue).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

The RO has evaluated the veteran's cervical neck pain under 
38 C.F.R. § 4.71a, Diagnostic Codes 5290 and 5295 (1999).  
Because the criteria under Diagnostic Code 5295 concern 
lumbosacral strain and do not relate to symptomatology of the 
cervical spine, the Board has considered the veteran's 
cervical neck pain under Diagnostic Code 5290.  Under this 
section, a 10 percent evaluation is warranted for slight 
limitation of motion of the cervical spine.  Moderate 
limitation of motion of the cervical spine warrants a 20 
percent evaluation, while a 30 percent evaluation is in order 
for severe limitation of motion of the cervical spine.  

In evaluating this disorder, although the various examiners 
have suggested multiple etiological bases or causes for his 
current neck disorder, these examiners have not clearly 
distinguished between the symptoms attributed to his service-
connected disorder and those symptoms which are attributable 
to other causes.  As such, the Board will consider all neck 
symptomatology as attributable to the veteran's service-
connected disorder in determining what evaluations are 
warranted for this disorder.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (when it is not possible to separate the 
effects of a nonservice-connected condition from those of a 
service-connected condition, reasonable doubt should be 
resolved in the claimant's favor with regard to the question 
of whether certain signs and symptoms can be attributed to 
the service-connected condition).  

In reviewing the pertinent evidence of record, the Board 
observes that there is minimal evidence dated prior to 
January 10, 1997.  However, the report of the veteran's VA 
hospitalization in October and November of 1993 affords a 
basis for an evaluation in excess of 10 percent for the 
veteran's cervical spine disorder.  The report of this 
hospitalization indicates complaints of pain, and an MRI 
revealed moderate cord impingement from C3 to C6.  During 
this hospitalization, the veteran underwent procedures 
including C4, C5, and C6 corpectomies and fibular strut 
grafting.  Even though this report does not contain specific 
findings pertaining to limitation of cervical spine motion or 
the presence of pain upon range of motion testing, the Board 
finds that the combination of the symptoms and pathology 
necessitating cervical spine surgery in combinations with the 
veteran's complaints of pain, support a 20 percent evaluation 
for this disability for the period prior to January 10, 1997.  
See 38 C.F.R. §§ 4.40, 4.45 (1999); DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1996).  

In the absence of any specific symptomatology productive of 
severe limitation of motion of the cervical spine, the Board 
finds that the criteria for a 30 percent evaluation under 
Diagnostic Code 5290 have not been met for the period prior 
to January 10, 1997.  Additionally, during the period prior 
to January 10, 1997, there was no evidence of favorable 
ankylosis of the cervical spine (the criteria for a 30 
percent evaluation under Diagnostic Code 5287) or severe 
intervertebral disc syndrome, with recurring attacks and 
intermittent relief (the criteria for a 40 percent evaluation 
under Diagnostic Code 5293).

However, the evidence of record dated on and after January 
10, 1997, supports a higher degree of disability.  The Board 
observes that, during his January 10, 1997 VA neck 
examination, the veteran complained of severe neck and back 
pain, as well as severe occipital headaches.  The examination 
revealed tenderness in the cervical region, and range of 
motion was limited, with the veteran only able to get within 
four inches of touching his chin against his chest, and 
extension was limited to approximately 5 degrees.  This 
evidence raises a question as to whether the veteran's 
limitation of motion of the neck was more properly described 
as severe than as moderate during the period from January 10, 
1997 to November 20, 1998, the current effective date of the 
30 percent evaluation.  As such, and resolving all doubt in 
favor of the veteran, the Board finds that a 30 percent 
evaluation is warranted for the veteran's cervical neck pain 
for the entire period beginning in January 10, 1997.  See 38 
U.S.C.A. § 5107(b) (West 1991).  

The 30 percent evaluation represents the maximum available 
under Diagnostic Code 5290, and the Board has therefore 
considered whether an evaluation in excess of 30 percent is 
in order for the period beginning in January 10, 1997 under 
other diagnostic codes.  However, there is no evidence of 
unfavorable ankylosis of the cervical spine (the criteria for 
a 40 percent evaluation under Diagnostic Code 5287) or severe 
intervertebral disc syndrome, with recurring attacks and 
intermittent relief (the criteria for a 40 percent evaluation 
under Diagnostic Code 5293).  

Overall, the Board concludes that the criteria for a 20 
percent evaluation, and no more, have been met for the 
veteran's cervical neck pain for the period dated from June 
30, 1993 until January 10, 1997.  The Board also finds that 
the criteria for a 30 percent evaluation, and no more, have 
been met for this disorder for the entire period dated on and 
after January 10, 1997.  In reaching this decision, the Board 
observes that the veteran has not alleged, and the record 
does not demonstrate, that any recent findings were used in 
any way to deprive him of a higher rating when he was 
originally evaluated by the VA.  See Fenderson v. West, 
supra.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected cervical neck pain has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations.  While 
the Board observes that the neurosurgeon who examined the 
veteran in October 1998 noted that he could not work on 
account of pain, this pain has been associated with multiple 
joints, and a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities is currently in effect.  The Board also observes 
that there is also no indication that the veteran's cervical 
neck pain has necessitated frequent periods of 
hospitalization during the pendency of this appeal, aside 
from the noted 1993 surgery.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions for an extra-schedular rating outlined in 38 C.F.R. 
§ 3.321(b)(1) (1999).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  PTSD

As a general matter, service connection may be granted for a 
disorder incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  In cases of 
PTSD, service connection requires a current medical diagnosis 
of PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (1999); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy, and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1999); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

The veteran initially has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual" that a claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Generally, to establish that a claim for service 
connection is well grounded, a veteran must submit medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464, 1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

In this case, the initial question is whether the veteran has 
a current medical diagnosis of PTSD.  The veteran's service 
medical records are entirely negative for any complaints of, 
or treatment for, psychiatric disorders.  However, a June 
1969 hospital report from the University of Iowa indicates 
that the veteran had a diagnosis of an adjustment reaction of 
adult life.  An November 1976 VA treatment record indicates 
that he was seen by a psychologist on account of marital 
discord.  An October 1982 VA treatment record contains the 
earliest diagnosis of PTSD, with the veteran reporting an 
injury in Vietnam.  The diagnosis of PTSD is also noted in 
several VA treatment records from 1991, including a "non-
combat" diagnosis in February 1991 with reference to being 
surrounded by wounded ex-POW's from the U.S.S. PUEBLO which 
at Balboa Naval Hospital.  Occasional puzzling gaps in his 
memory of his service years were noted.  An August 1994 
statement from a VA psychologist indicates that the veteran 
was suffering from "symptoms of PTSD."  Reportedly, the 
veteran stated that he was with a "Special Operations Group 
that was detailed to Laos."

The diagnosis of PTSD is confirmed in the report of a March 
1995 VA psychiatric examination conducted for compensation 
purposes in connection with his claim.  In this report, the 
examiner noted that the veteran had a history of service for 
four months and 25 days in Laos, where a mortar concussion 
severely injured his shoulder and hip.  He referred to combat 
assignments involving the recovery of the remains of downed 
pilots without reference to any other claimed stressors such 
as exposure to wounded hospital patients.  According to the 
examination report, 

The traumatic events that he experienced in 
combat included what he calls "operation phantom 
walk."  Their mission was to find downed pilots 
over enemy territory (Laos in this case); it was 
also to "pay back" for any damage they found to 
the pilots that they were looking for.  He 
states that they found mutilated pilots with 
their heads cut off and the bodies completely 
dismembered.  Their heads would often be on a 
pole.  He said few of the pilots they found died 
from their crash injuries.  The found a total of 
6.  He said their orders were to pay back what 
had been done to the downed pilots.  He said he 
inflicted many of these pay back situations.  He 
describes skinning a person who was still alive 
so that they would die a very slow and painful 
death.

Also, a January 1997 VA psychiatric examination concluded 
with a diagnosis of chronic adjustment disorder with 
depressed mood, with the examiner noting a "baseline 
disability of PTSD."  

The veteran has submitted evidence of a current medical 
diagnosis of PTSD.  Nonetheless, the veteran's diagnosis of 
PTSD must be based upon either participation in combat with 
the enemy or a verified in-service stressor for service 
connection to be warranted, as discussed above.  After-the-
fact medical nexus evidence is insufficient, in and of 
itself, to predicate the grant of service connection for 
PTSD.  See Moreau v. Brown, 9 Vet. App. at 396.  Thus, the 
question becomes whether the veteran either engaged in combat 
with the enemy during service or experienced a verified in-
service stressor upon which the diagnosis of PTSD is 
predicated.

With regard to the question of whether the veteran served in 
combat with the enemy, the Board has considered his military 
commendations.  The veteran's military records indicate that 
he was awarded the National Defense Service Medal.  The Board 
also notes that the veteran's DD Form 214 indicates that his 
military occupational specialty was in engine mechanics.  
These records do not show that the veteran received a combat-
related citation, such as the Purple Heart, and there is no 
further evidence to corroborate that he participated in 
combat with the enemy, such as treatment for combat-related 
injuries during service.  In short, the veteran's claims file 
includes no evidence that he was engaged in combat, other 
than his unverified assertions.  The relaxed evidentiary 
provisions of 38 U.S.C.A. § 1154(b) are inapplicable if a 
veteran did not engage in combat with the enemy.  See Arms v. 
West, 12 Vet. App. 188 (1999) and Kessel v. West, 13 Vet. 
App. 9 (1999).  

As such, the Board has considered whether the veteran's 
diagnosis of PTSD is based upon a verified stressor or 
stressors.  The veteran's basic contention in this case is 
that he suffered from a mortar injury during service in Laos 
while participating in combat operations.  Specifically, the 
veteran has alleged that he was sent to Vientiane, Laos, in 
June 1968 and then to Mu Gui in July 1968, when the alleged 
injury occurred.  He has also indicated that he was sent to a 
hospital for treatment in August 1968 and that he suffered 
from injuries while serving on the U.S.S. SHIELDS.

The record includes inquiries with the National Personnel 
Records Center and the Department of the Navy and the 
veteran's military records.  These records confirm that the 
veteran was transferred to the U.S.S. SHIELDS on July 22, 
1968.  However, these records, including the ship's logs, do 
not confirm any attack on the vessel or any events concerning 
the veteran.  Moreover, the veteran's military records do not 
confirm service in Laos or mainland Vietnam.  Even though the 
veteran's DD Form 214 indicates a period of foreign and/or 
sea service, the only such duty stations reported by the 
Department of the Navy in February 1995 consisted of service 
aboard the USS SHIELDS from August 6 to August 29, 1968, and 
aboard the USS HENRY B. WILSON from August 30 to October 20, 
1968.  He was in recruit training  from February to May 1968 
and then at the Great Lakes Naval Training Center from May 18 
to July 22, 1968, for a basic engineering course.  A 
television program taped on a videocassette submitted by the 
veteran with reference to military activities at Mu Gui does 
not include any references to the veteran personally.

The Board would also point out that, in reference to the 
noted left shoulder injury, the veteran was granted service 
connection for this disorder in a March 1969 rating decision 
on the basis of a pre-service disability that was aggravated 
during service.  A January 1969 VA hospital report indicates 
that the veteran injured his left shoulder in service as a 
result of trying to catch a 150-pound valve.  There is no 
indication whatsoever that the veteran's left shoulder 
disability is related to his claimed stressor.  

In short, although the veteran has a diagnosis of PTSD, the 
claimed stressors have not been verified.  Although a former 
service comrade stated in May 1997 that the veteran had told 
him while the veteran was hospitalized late in the summer of 
1968 that he had been injured in a mortar blast while looking 
for downed pilots in Laos, the former comrade offered no 
independent recollection of the circumstances surrounding 
such an injury.  The US Army and Joints Service Environmental 
Support Group reported in October 1994 that it was unable to 
establish that an operation "Phantom Walk" as described by 
the veteran in Laos occurred.  The claims file does not 
confirm service in either Laos or Vietnam.  The veteran's 
reported combat stressor history in this case is "inherently 
incredible."  As such, the Board is not required to accept 
his assertions as true.  See Samuels v. West. 11 Vet. App. 
433, 435-36 (1998) (the Board is not required to accept 
inherently incredible testimony as to Vietnam combat 
experience where the record is clear that the veteran had no 
service in Vietnam, much less saw combat in that country).  

Thus, the veteran's claim for service connection for PTSD is 
not well grounded.  VA has no further duty to assist him in 
developing the record to support this claim.  See Epps v. 
Gober, 126 F.3d at 1467-68.  Although the RO denied this 
claim on its merits, whereas the Board has denied this same 
claim as not well grounded, there is no prejudice to the 
veteran solely from the omission of the well-grounded-claim 
analysis.  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  The 
Board is unaware of the existence of additional relevant 
evidence that could serve to well ground the claim.  As such, 
there is no further duty on the part of the VA under 38 
U.S.C.A. § 5103(a) (West 1991) to notify the veteran of the 
evidence required to complete his application.  See McKnight 
v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).


ORDER

An evaluation of 20 percent is granted for the veteran's 
cervical neck pain for the period from June 30, 1993 until 
January 10, 1997, subject to the laws and regulations 
governing the payment of monetary benefits.  

An evaluation of 30 percent is granted for the veteran's 
cervical neck pain for the period from January 10, 1997 until 
November 20, 1998, subject to the laws and regulations 
governing the payment of monetary benefits.

An evaluation in excess of 30 percent is denied for the 
veteran's cervical neck pain for the period on and after 
November 20, 1998.

A well-grounded claim not having been submitted, entitlement 
to service connection for PTSD is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

